Order entered November 18, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01022-CR

                                LAURO ARIZPE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F14-30781-H

                                          ORDER
        Appellant’s November 16, 2015 motion for extension of time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to THIRTY DAYS from the

date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE